ANNUAL INFORMATION FORM (Fiscal Year Ended March 31, 2013) CORPORATE OFFICE 8585 Chemin Côte-de-Liesse Saint-Laurent, Québec June 13, 2013 Canada H4T 1G6 TABLE OF CONTENTS 1. CORPORATE STRUCTURE OF CAE 3 Name, Address and Incorporation . 3 Inter-corporate Relationships . 3 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS 4 Overview 4 Geographic and Segment Revenues and Locations . 4 CAE’s vision . 6 Our strategy and value proposition . 6 Industry Overview and Trends . 8 Research and Development 8 Production and Services . 9 Specialized Skills and Knowledge . 10 Competition . 10 Components . 11 Intangible Properties . 12 Cycles . 12 Environmental Liabilities . 13 Employees . 13 Foreign Operations . 13 3. DESCRIPTION OF THE BUSINESS SEGMENTS 14 Simulation Products/Civil (“ SP/C ”) 14 Training & Services/Civil (“ TS/C ”) 15 SP/C and TS/C Market Trends and Outlook . 17 Simulation Products/Military (“ SP/M ”) 19 Training & Services/Military (“ TS/M ”) 20 SP/M and TS/M Market Trends and Outlook . 22 Military Contracts . 23 New Core Markets . 24 4. RISK FACTORS 27 Risks relating to the industry . 27 Risks relating to the Company . 29 Risks relating to the market 31 5. DIVIDENDS 32 6. DESCRIPTION OF CAPITAL STRUCTURE 32 7. MARKET FOR SECURITIES 33 Trading Price and Volume . 33 8. DIRECTORS AND OFFICERS 34 Name and Occupation . 34 Cease Trade Orders, Bankruptcies, Penalties or Sanctions . 38 9. TRANSFER AGENTS AND REGISTRARS 39 1 AUDIT COMMITTEE 39 Mandate . 39 Membership . 39 Approval of Services 40 ADDITIONAL INFORMATION 40 GLOSSARY . 42 SCHEDULE A - SUBSIDIARIES SCHEDULE B - AUDIT COMMITTEE MANDATE 2 INFORMATION INCORPORATED BY REFERENCE CAE’s Management’s Discussion and Analysis and our Consolidated Financial Statements for the year ended March 31, 2013, and the notes thereto (“ Consolidated Financial Statements ”) appear in the Annual Report to Shareholders for the year ended March 31, 2013 (“ Annual Report ”). The Consolidated Financial Statements were prepared in accordance with Part 1 of the Canadian Institute of Chartered Accountants Handbook, referred to as IFRS. The information contained in the Management’s Discussion and Analysis and the Consolidated Financial Statements for the year ended March 31, 2013, and the notes thereto, is specifically incorporated by reference into this Annual Information Form (“ AIF ”). Any parts of the Annual Report not specifically incorporated by reference do not form part of this AIF. Unless otherwise noted, all dollar references in this Annual Information Form are expressed in Canadian dollars. References to fiscal 2013 (“ FY2013 ”) refer to the period from April 1, 2012 to March 31, 2013, references to fiscal 2012 refer to the period from April 1, 2011 to March 31, 2012, and references to fiscal 2011 refer to the period from April 1, 2010 to March 31, 2011. This AIF contains forward-looking statements with respect to CAE and our subsidiaries based on assumptions which CAE considered reasonable at the time they were prepared and may include information concerning CAE’s markets, future financial performance, business strategy, plans, goals and objectives. These forward-looking statements, by their nature, necessarily involve risks and uncertainties that could cause actual results to differ sometimes materially from those contemplated by the forward-looking statements. Statements preceded by the word “believe”, “expect”, “anticipate”, “intend”, “continue”, “estimate”, “may”, “will”, “should” and/or similar expressions are forward-looking statements. CAE cautions the reader that the assumptions regarding future events, many of which are beyond the control of CAE, may affect the extent to which a particular projection materializes and/or could ultimately prove to be incorrect; accordingly, readers are cautioned not to place undue reliance on these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations are discussed in the section “Risk Factors” herein. CAE disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law or regulation. In particular, forward-looking statements do not reflect the potential impact of any merger, acquisition or other business combinations or divestitures that may be announced or completed after such statements are made. 1. CORPORATE STRUCTURE OF CAE Name, Address and Incorporation On March 17, 1nc. (“ Company ” or “ CAE ”) was incorporated as Canadian Aviation Electronics Ltd. under the laws of Canada by letters patent. In 1965, the name of the Company was changed to CAE Industries Ltd. and in 1993 the Company changed its name to CAE Inc. CAE was continued in 1977 under the Canada Business Corporations Act (“ CBCA ”). In 1979, CAE’s articles were amended to change its authorized share capital to an unlimited number of common shares, and again in 1981 to authorize an unlimited number of preferred shares, issuable in series, with such rights, privileges, restrictions and conditions as the Directors of CAE may determine. On June 9, 1995, CAE’s articles were amended to authorize the Directors to appoint additional Directors in accordance with the provisions of the CBCA. On April 1, 2001, the Company amalgamated with CAE Electronics Ltd., our wholly-owned subsidiary. CAE’s registered office is located at 8585 Côte-de-Liesse, Saint-Laurent, Québec , Canada H4T 1G6, telephone: (514) 341-6780, fax: (514) 340-5530. Inter-corporate Relationships The direct and indirect subsidiaries and other ownership interests of CAE are set out in Schedule A hereto. 3 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS Overview CAE is a world leader in providing simulation and modeling technologies and integrated training services primarily to the civil aviation industry and defence forces around the globe. We also leverage our simulation capabilities in healthcare and mining markets. We are globally diversified with approximately 8,000 people at more than 100 sites and training locations in approximately 30 countries. In fiscal 2013, we had annual revenue exceeding $2.1 billion, 90% of which came from worldwide exports and international activities. We have the largest installed base of civil and military flight simulators and a broad global aviation training network. We offer civil aviation, military and helicopter training services in more than 45 locations worldwide where we train approximately 100,000 civil and military crewmembers annually. Our main products include full-flight simulators (“ FFS ”s), which replicate aircraft performance in a full array of situations and environmental conditions. We apply our simulation expertise and operational experience to help customers enhance safety, improve efficiency, maintain readiness and solve challenging problems. Approximately half of our revenue comes from the sale of simulation products, software and simulator updates, and the balance from services including training, maintenance, ab initio pilot training, aircraft crew sourcing and integrated enterprise solutions. Founded in 1947 and headquartered in Montreal, Canada, CAE has built an excellent reputation and long-standing customer relationships based on over 65 years of experience, strong technical capabilities, a highly trained workforce, and global reach. CAE’s common shares are listed on the Toronto and New York stock exchanges under the symbol CAE. Geographic and Segment Revenues and Locations CAE’s consolidated revenue from continuing operations in fiscal 2012 and 2013 was $1.821 billion and $2.104 billion , respectively, and is broken down as follows: Revenue by Product Line (%) Geographic Distribution of Revenue (%) SP/C 19 19 US 30 34 TS/C 36 27 Germany 4 7 SP/M 27 34 Other European countries 13 11 TS/M 13 15 UK 11 8 NCM 5 5 Other Asian countries 10 8 Canada 10 11 The Netherlands 2 4 Australia 5 4 China 7 6 United Arab Emirates 4 3 Other countries 4 4 The following sets out, by business segment, the locations of CAE’s primary subsidiaries and divisions: Location SP/C SP/M TS/C TS/M NC/M Canada Montreal, Québec ü ü ü ü ü Toronto, Ontario ü Ottawa, Ontario Sudbury, Ontario ü ü ü Halifax, Nova Scotia ü ü Vancouver, British Columbia ü Europe Amsterdam, The Netherlands ü Brussels, Belgium ü Burgess Hill, United Kingdom ü ü ü Budapest, Hungary ü Copenhagen, Denmark ü Gatwick, United Kingdom ü Madrid, Spain ü Manchester, United Kingdom ü Stavanger, Norway ü Oslo, Norway ü Oxford, United Kingdom ü RAF Base, Oxfordshire, United Kingdom ü Stockholm, Sweden ü Stolberg, Germany ü ü Wells, Somerset, United Kingdom ü United States Dallas, Texas ü Durham, North Carolina ü Fort Worth, Texas ü Mesa, Arizona ü Morristown, New Jersey ü Orlando, Florida ü ü Phoenix, Arizona ü Richardson, Texas ü San Francisco, California ü Sarasota, Florida ü Tampa, Florida ü ü Littleton, Colorado ü Other Bangalore, India ü ü ü ü Dubai, United Arab Emirates ü Gondia, India ü Hong Kong ü ü Johannesburg, South Africa ü ü Karaganda, Kazakhstan ü Kuala Lumpur, Malaysia ü Lima, Peru ü ü Melbourne, Australia ü ü New Delhi, India ü Nova Lima, Brazil ü Perth, Australia ü ü Rae Bareli, India ü Sydney, Australia ü ü Sao Paolo, Brazil ü Santiago, Chile ü ü Shanghai, China ü Singapore ü ü ü Toluca, Mexico ü Zhuhai, China ü 4 CAE’s vision We intend to be the partner of choice for customers operating in complex mission-critical environments by providing the most innovative product and service solutions to enhance safety, improve efficiency , provide superior decision-making capabilities and achieve mission readiness. Our strategy and value proposition Our strategy We are a world-leading provider of modeling and simulation-based training, optimization and decision support solutions. We have a long history of serving the needs of customers in the civil aerospace and defence markets, and in recent years we have extended our capabilities into healthcare and mining, where the CAE brand is becoming increasingly important. A key tenet of our strategy related to the civil aerospace and defence markets is to derive an increasing proportion of our business from the existing fleet rather than future aircraft deliveries. This includes providing solutions for customers in support of the global fleet of civilian and military aircraft. In recent years, the increase in recurring services revenue has lessened our dependency on aircraft deliveries to drive our business. We have been successful in diversify ing our interests globally, which differentiates CAE by bringing our solutions closer to our customers’ home bases. Global diversity makes us less dependent on any one market, and since business conditions are rarely identical in all regions of the world, we believe this provides a degree of stability to our performance. We are investing in both the mature and emerging markets to capitalize on current and future growth opportunities. Approximately one third of our revenue comes from the U.S., one third from Europe and one third from the rest of the world including the high growth, emerging markets. Value proposition The value we provide customers is the ability to enhance the safety of their operations, improve their mission readiness for potentially dangerous situations and lower their costs by helping them become more operationally efficient. We offer a range of products and services solutions to enhance our customers’ planning and decision-making abilities, as well as a complete range of products and services that can be arranged as a customized solution to suit our customers’ changing needs over time. We also offer a broad global reach, and as a result, we are able to provide solutions in proximity to our customers, which is an important cost-benefit consideration for them. Our core competencies and competitive advantages include: - World-leading modeling and simulation technology; - Comprehensive knowledge of training and learning methodologies; - Total array of training products and services solutions; - Broad-reaching customer intimacy; - High brand equity; - Proven systems engineering and program management processes; - Best-in-class customer support; - Well established in new and emerging markets. World-leading modeling and simulation technology We pride ourselves on our technological leadership. Pilots around the world view our simulation as the closest thing to the true experience of flight. We have consistently led the evolution of flight training and simulation systems technology with a number of industry firsts. We have simulated the entire range of large civil aircraft in use today, a large number of the leading regional and business aircraft and a number of civil helicopters. We are an industry leader in providing simulation and training solutions for fixed-wing transport aircraft, maritime patrol aircraft and helicopter platforms for the military. We also have extensive knowledge, experience and credibility in designing and developing simulators for first-to-market aircraft of major aircraft manufacturers. We now use our expertise in modeling and simulation beyond training into other mission‑critical areas, such as emergency response services, where these technologies are used to support superior decision‑making capabilities. As well, we have extended these capabilities to the healthcare and mining markets. 5 Comprehensive knowledge of training and learning methodologies With over 65 years of experience in simulation, we are an industry expert in aviation training and are the industry’s training solution one-stop shop. In aviation, we are constantly introducing and implementing ways to improve safety and training efficiency, from ab initio to professional pilot training. For instance, data from actual flights is combined with the training data analysis captured from training centres to develop evidence-based training curriculum and brief-debrief content. This results in training programs that are current, specifically relevant to operational and practical circumstances, and actionable in real-world situations. Another example is our industry leadership towards implementing Upset Prevention and Recovery Training, specifically geared toward preparing pilots to address adverse and extreme flying conditions. We are using our experience gained in the development of training and learning methodologies in aerospace to bring and enhance modeling and simulation technologies to our training solutions in the healthcare and mining domains. In healthcare, we offer both training expertise and the widest breadth of simulation training products in the industry, with surgical, patient, and ultrasound simulators and trainers for more than 20 medical specialties. Our simulation centre management system, LearningSpace, effectively captures every aspect of a live simulation, allowing the delivery of instant, multimedia debriefing sessions and ongoing training improvement and addressing the customers’ need to efficiently manage financial and administrative costs of operating small to large simulation centres, all in one web-based solution. In mining, we have borrowed from aviation standards to introduce new solutions to train mining vehicle operators. Total array of training products and services solutions We offer a wide array of training products, from desktop trainers to FFSs, addressing both our civil and military customers’ training needs. With a large network of training centres, we are also a global leader in aviation training providing the complete solution to meet our customers’ training and pilot placement needs. Our pilot training programs span over 100 different aircraft models including commercial airliners, business aircraft and helicopters in the civil market. In the defence market, our programs involve instruction for transport aircraft, helicopters, lead-in jet trainers, aerial refuelers, and maritime patrol aircraft. Our range of training services includes the provision of curricula for initial, type rating, recurrent and maintenance training. Our civil pilot provisioning solution adds value and moves our customers’ businesses forward by identifying, screening, selecting, training and ultimately placing pilots at their airlines. In addition, we deliver civil ab initio pilot training through CAE Oxford Aviation Academy. Broad-reaching customer intimacy The realization of our mission to be our customers’ partner of choice is evident in the relationships we have with many of the world’s airlines, aircraft operators, governments and original equipment manufacturers (“ OEM ”s). Our broad geographic coverage allows us to respond quickly and cost effectively to customer needs and new business opportunities while having a deep understanding and respect of the regulations and customs of the local market. We operate a fleet of over 245 full flight and full-mission simulators in more than 45 civil aviation, military and helicopter training locations worldwide to meet the wide range of operational requirements of our customers. Among our thousands of customers, we have long-term training services agreements and joint ventures with more than 20 major airlines and aircraft operators around the world and relationships with approximately 50 defence operators in approximately 35 countries. High brand equity We are unique in the simulation industry as the only truly global company focused on modeling, simulation, and training. We continually reinforce our focus, experience and technology leadership as we position the Company with customers around the world. We invest in building and maintaining our brand and reputation as a company committed to innovation that will help our customers enhance safety, improve efficiency, enhance decision-making and achieve mission readiness. We are focused on offering the aviation industry’s most comprehensive portfolio of simulation products, training services, and crew sourcing with the ability to tailor a flexible training solution to the individual requirements of each of our customers. Our simulation products are rated among the highest in the industry for reliability and availability. This is a key benefit because simulators normally operate in high-duty cycles of up to 20 hours a day, seven days a week. We design our products so customers can upgrade them, giving them more flexibility and opportunity as products change or new air worthiness regulations are introduced. The CAE brand is synonymous with industry-leading simulation technology as well as superior customer support and we strive to be our customers’ partner of choice for any simulation and training related requirement. Proven systems engineering and program management processes We continue to develop solutions and deliver technically complex programs to help ensure that there are trained and mission-ready aircrew and combat troops around the world. We have a proven track record on delivering complex civil and military first-to-market simulators. Our experience, coupled with our continued investment in research and development, strengthens our technological leadership as well as our management expertise to provide programs featuring sensor simulation for maritime operations, synthetic tactical environments for naval and fighter operations as well as visualization and common database technologies that deliver rich, immersive synthetic environments for the most effective training and mission rehearsal possible. 6 Best-in-class customer support We maintain a strong focus on after-sales support, which is often critical in winning additional sales contracts, as well as important update and maintenance services business. Our customer support practices, including a web-based customer portal, performance dashboard, and automated report cards, have resulted in enhanced customer support according to customer comments and feedback. Well established in new and emerging markets We pride ourselves in our local presence in each of our global markets, while simultaneously maintaining the efficiencies and advantages of being an international organization. This approach has enabled us to lead in high-growth markets like China, India, the Middle East, South America and Southeast Asia, where we have been active for several decades. Industry Overview and Trends The civil, military, healthcare and mining markets CAE serves are driven by factors particular to each market. CAE believes the civil market is most affected by the world gross domestic product, which in turn drives air travel, measured in revenue passenger kilometers (“ RPK ”). This positive RPK generation needs to be satisfied by aircraft deliveries in addition to the existing fleet, and then corrected for attrition. Finally direct factors influence the total offering such as the nature, size and composition of aircraft fleets, aircraft delivery schedules, pilot demographics, certification requirements and market demand for commercial and business air travel, which in particular is also influenced by corporate profits. CAE believes the military market is mostly influenced by a combination of defence spending and the nature of military activity. Demand for CAE’s military products and services are also influenced by the degree to which military forces globally lean towards the outsourcing of functions to the private sector. As well, CAE’s military business is affected by the extent to which synthetic training and mission rehearsal solutions gain market acceptance as an alternative to live training, such as flying an actual aircraft or firing an actual weapon. CAE believes the healthcare market is influenced by developments in treatments for healthcare issues and, in some markets, government spending. Demand for CAE’s healthcare products and services are also influenced by the degree to which synthetic training and treatment rehearsal solutions gain market acceptance as an alternative to the present system of on-the-job learning assisted by seasoned clinicians. CAE believes the mining market is influenced by economic cycles and GDP growth. Demand for CAE’s mining products and services are also influenced by the need for operational efficiencies that can be addressed by CAE Mining’s solutions. Research and Development (“R&D”) CAE differentiates itself by providing superior products and services that incorporate the latest, most advanced technology available on the market and combining this with innovation that is nurtured organically. As a result, CAE has a long-standing commitment to performing R&D. Each business segment is encouraged to adopt and apply R&D across the whole spectrum of its operations, from product development to production processes and methods. With the deployment of the Global Engineering organization model in FY2013, a refined governance mechanism for the overall global R&D portfolio was introduced. The mechanism, called the Innovation Board, is held on a recurring basis at the most senior executive levels of the company to set the vision and strategic direction for R&D. Making innovation materialize at all levels within CAE’s products, services and processes throughout the operational execution has been identified in FY2013 as a strategic priority. To this end, a company-wide “Open Innovation Challenge” initiative has been deployed to all employees using an internal social media platform. The results of the Open Innovation Challenge” initiative will be developed and prototyped in FY2014, and the most viable and impactful ideas will be embedded directly within our products or will be used to improve or drive the efficiency of our services. By encouraging all of our employees to contribute to the corporate knowledge share, we can increase the breadth and depth of the R&D we perform from within while stimulating and motivating our engineering and technical from a human resources perspective. 7 CAE’s continuous investment in R&D over years has led to a large portfolio of technologies which form the basis for new products and services, modeling and simulation technologies, real-time computing technologies, networking communication technologies and, visual technologies all of which are at the center of our product history. CAE is committed to maintain leadership with these technologies and as such, has launched a strategic initiative called Technology Convergence. By editing and rationalizing our technology portfolio and investing in the most promising foundational technologies, Technology Convergence will deliver an architecture and a framework upon which we will base the future product and service offerings. The project will define the standard for our core modeling and simulation technologies moving forward and will establish the complete product portfolio around them. Our leadership in core modeling and simulation technologies has enabled growth from the virtual training domain into the operational and analysis domain. Examples of concrete new products and services developed from this strategy are : The Dynamic Synthetic Environment (“ DSE ”) technologies which are underpinned by Common Environment/Common Database (“ CE/CDB ”). Complex, simulated synthetic environments are the cornerstone of military mission training solutions. The DSE portfolio was released to market at ITTSEC 2012 in Orlando CAE has continued to find innovative ways of achieving cost reduction without sacrificing fidelity in the development of its 3000 Series light helicopter training Full Flight Simulator (“ FFS ”) product family by introducing an all-electric platform that includes motion and vibration cueing. The 10 foot visual dome version of the 3000 Series has made its successful debut in operation with 3 FFS of that model deployed last year. The development of a larger 12ft version is proceeding in FY2014. An integral part of CAE’s R&D strategy is to participate with universities, national research centers, in collaborative forums and to leverage contribution programs with government agencies for both corporate level and specific research projects. While development is the first priority, applied research is also vitally important to CAE’s future. In addition to the basic internal R&D, R&D may also be carried out in the execution of customer contracts and through incremental development initiatives. This involves the development of technology that is necessary to evolve or step-change products and to meet unique contractual requirements but is also highly valuable and may be reapplied by CAE in a broader sense. On March 31, 2009, CAE announced that we will invest up to $714 million in Project Falcon, an R&D program that will continue over five years. The goal of Project Falcon is to expand our current modeling and simulation technologies, develop new ones and increase our capabilities beyond training into other areas of the aerospace and defence market, such as analysis and operations. The Government of Canada agreed to participate in Project Falcon through a repayable investment of up to $250 million made through the Strategic Aerospace and Defence Initiative (“ SADI ”), which supports strategic industrial research and pre-competitive development projects in the aerospace, defence, space and security industries. The participation from the Government of Canada is unconditionally repayable and will be accounted for as a long-term obligation repayable over 15 years. The repayments will begin only after Project Falcon is completed. During FY2010, we announced that we will invest up to $274 million in Project New Core Markets (a project targeting growth in CAE’s New Core Markets). It is an R&D program extending over seven years in collaboration with Investissement Québec (“ IQ ”). The aim is to leverage our modeling, simulation technologies and training services expertise into the new markets of healthcare, mining and energy. The Québec government agreed to participate up to $100 million in contributions related to costs incurred before the end of fiscal 2016. As we carry out our R&D initiatives with the financial support of government, including the Government of Québec through IQ and the Government of Canada through SADI. We may not, in the future, be able to replace these existing programs with other government risk-sharing programs of comparable benefit to us, which could have a negative impact on our financial performance and research and development activities. We receive investment tax credits on eligible R&D activities that we undertake in Canada from the federal government and investment tax credits on eligible R&D activities that we undertake in Québec from the provincial government. The credits we receive are based on federal and provincial legislation currently enacted. The investment tax credits available to us can be reduced by changes to the respective governments’ legislation which could have a negative impact on our financial performance and research and development activities. Production and Services Production CAE’s manufacturing and assembly facilities are located in Montreal, Canada; Tampa & Sarasota, U.S.; Burgess Hill, U.K.; Bangalore, India; and Stolberg, Germany. 8 The manufacturing process for CAE Full Flight simulators is complex, involving the coordination of more than 200,000 parts and millions of lines of software code. The manufacture of a simulator includes six major stages: design, manufacture and assembly, integration & testing, shipping, site installation and final qualification on site. Military, by virtue of their tactical mission rehearsal, are more complex and unique than civil simulators, and therefore may take more time to design, manufacture and test. Manufacturing is organized into 10 manufacturing cells comprised of the following three major disciplines: electronics (printed circuit board assembly), electrical (cables, cabinets, aircraft instruments and avionics), and mechanical (sheet metal and machine shop, precision assembly and hydraulics, structural assembly and final assembly). Each cell has its own planning, methodizing and set of specific products to deliver, which establishes clear accountability for manufacturing performance. Most of our manufacturing and integration activities for civil and military simulation systems are conducted at CAE’s facilities in Montreal, with some integration and update related work also being conducted at the Tampa, Burgess Hill, Bangalore, Australia, and Stolberg sites. The Tampa facility conducts military systems integration and testing activities for simulation equipment destined for U.S. military-related contracts. Services CAE’s training and service facilities are based around the world. While our head office is located in Montreal, Canada, CAE provides training and services from more than 45 locations across South America, North America, Europe, the Middle East, India, China, Russia and Southeast Asia. These locations include Type Rating Training Organizations offering pilot, maintenance and cabin crew training to business and commercial aircraft operators; ab-initio training centres which provide commercial pilot license training to aspiring pilots as part of CAE Oxford Aviation Academy initiative; and several locations from which CAE offers technical support services to aviation training centres. CAE’s courseware development is conducted in our Canadian, U.S. and Indian facilities, and CAE’s flight data solutions, offered through CAE Flightscape, are offered from Canada. CAE provides a range of technical support services to civil and military simulator operators, including parts replacement and repairs, installations, relocations, upgrades and technical training. Customers use CAE’s technical services to answer questions, troubleshoot and receive advice. This extends to service visits by CAE’s engineers to assist in customer maintenance and repair activities. Military and civil upgrade services are not restricted to CAE products; CAE can upgrade most other manufacturers’ simulators. CAE services are offered either in conjunction with a sale of a simulator, through maintenance contracts or individual purchase orders. CAE believes that our service business provides opportunities to influence the upgrade of installed FFSs while providing valuable insights into customer training needs. CAE’s Professional Services team provides analytical and engineering services that leverage modeling and simulation and other advanced technologies to develop innovative solutions to our clients’ most complex challenges. CAE Professional Services offers clients a range of services and subject matter expertise, including human factors and human system integration, capability based planning, advanced synthetic environments, system and software engineering for Command, Control, Communications, Computers, Intelligence, Surveillance and Reconnaissance (“ C4ISR ”) and electronic warfare systems, training systems and services, integrated information environments, and in-service support for fleet operations and maintenance. Specialized Skills and Knowledge CAE employs predominantly graduates in engineering and software development, as well as pilots, instructors and other flight training experts. As an industry leader, CAE is able to train our staff in the technology and software required for simulation software and equipment. Flight trainers are typically recruited from the ranks of former airline or military pilots. Recognizing that engineering talent is at the center of the company innovation capability, CAE has deployed in FY2013 an industry unique engineering career framework that will benefit the talent pipeline within the CAE engineering community. Competition We sell our simulation equipment and training services in highly competitive markets. New entrants have emerged in recent years and the competitive environment has intensified as aerospace and defence companies position themselves to try to take greater market share by consolidating existing civil simulation companies and by developing their own internal capabilities. Most recently, Lockheed Martin and L-3 Communications have both acquired commercial aircraft simulator competitors. Most of our competitors in the simulation and training markets are also involved in other large segments of the aerospace and defence complex beyond simulation and training. As such, several of them are larger than we are, and may have greater financial, technical, marketing, manufacturing and distribution resources. In addition, some competitors have well-established relationships with, or are important suppliers to, aircraft manufacturers, airlines and governments, which may give them an advantage when competing for projects for these organizations. In particular, we face competition from Boeing, which has pricing and other competitive advantages over us. Boeing has a licencing model for Boeing civil aircraft simulators which includes a requirement for simulator manufacturers and service training operators to pay Boeing a royalty to manufacture, update or upgrade a simulator, and to provide training services on Boeing simulators. 9 Certain OEMs have expressed interest in deepening their services offered to their customers for training services. OEMs have certain advantages in competing with independent training service providers. An OEM controls the pricing for the data, parts and equipment packages that are often required to manufacture a simulator specific to that OEM’s aircraft, which in turn is a critical capital cost for any simulation-based training service provider. Some OEMs may be in a position to demand licence royalties to permit the manufacturing of simulators based on the OEM’s aircraft, and/or to permit any training on such simulators. CAE also has some advantages, including being a simulator manufacturer, sometimes being able to replicate aircraft without data, parts and equipment packages from an OEM, and owning a diversified training network that includes joint ventures with large airline operators which are aircraft customers for some OEMs. We work with some OEMs on business opportunities related to equipment and training services. Periods of economic recession or credit constraints for civil market products lead to heightened competition for each available civil aircraft simulator sale. This in turn leads to a reduction in profit on sales won during that period. Should such conditions occur, we could experience further price and margin erosion. The markets in which we sell our products are highly competitive. Certain competitors are also CAE’s customers, partners and suppliers on specific programs. The extent of competition for any single project generally varies according to the complexity of the product and the dollar amount of the anticipated award. We believe that we compete on the basis of: · Quality, performance and flexibility of our products and services; · Reputation for prompt and responsive contract performance; · Accumulated technical knowledge, intellectual property and expertise; · Strong after sales support; · Flexibility of product/service offerings being susceptible to tailor-made customer solutions; · Breadth of product line; and · Price. CAE’s future success will depend in large part upon our ability to improve existing product lines, develop new products and technologies in the same or related fields, improve delivery intervals and reduce the costs we incur in producing our products and services. CAE’s major competitors in the military simulation and training market include Lockheed Martin, L-3 Communications Link Simulation and Training, Thales, Boeing, Rockwell Collins, Indra Systems, BAE Systems, Flight Safety International, SAIC, Raytheon, General Dynamics, Cubic, Elbit, Eurocopter, AgustaWestland and Rheinmetall Defence Electronics. Some of these competitors are predominantly local (one country or region) competitors. CAE sometimes partners with these and other competitors to cooperate on program contracts. CAE’s major competitors in the civil simulation equipment market include Rockwell Collins, Lockheed Martin, Flight Safety International, L-3 Communications Link Simulation and Training, and smaller players such as Mechtronix Systems, Opinicus and Indra. Some of these competitors are low-cost providers with a limited product portfolio which only addresses a subset of the overall market, while others offer a broader product portfolio. CAE’s major competitors in civil pilot training include Flight Safety International, Boeing Training and Flight Services, Lufthansa Flight Training and PanAm International Flight Academy. Components CAE deals with a variety of goods and services suppliers across our business segments. Although we are not overly dependent on any single supplier for any key manufacturing components or services, CAE’s products contain sophisticated computer systems that run on software and operating systems supplied to us by third parties. Such computer systems and software may not always be available to CAE to license or purchase. 10 The production of CAE simulators is often dependent upon receipt by CAE of data, including confidential or proprietary data, concerning the functions, design and performance characteristics of a product or system, the performance of which CAE’s simulator is intended to simulate. CAE cannot guarantee that we will be able to obtain such data on reasonable terms, or at all. Original manufacturers of these products and systems could object to the simulation by CAE of components of, or the totality of their products or systems, or could request high license fees that could negatively impact CAE’s profit margins. Most of the raw materials used in manufacturing (such as sheet metal, wires, cables and electronic integrated circuits) are available off the shelf from multiple commercial sources. The unique parts are the aircraft parts. These are usually available from aircraft manufacturers, the resale market, decommissioned or surplus aircrafts as well as through simulated part manufacturers. The availability of most parts in a timely manner facilitates a relatively smooth production flow. Aircraft parts, in some instances, may be an exception, especially on new/prototype aircraft types or those out of production. The timely delivery of these parts is often the responsibility of CAE’s customers. CAE’s contracts normally link these aircraft parts delivery dates to the simulator delivery schedules. In cases where such aircraft parts cannot be made available, CAE’s customers rely on CAE’s ability to make simulated parts. Intangible Properties We rely in part on trade secrets and contractual restrictions, such as confidentiality agreements and licenses, to establish and protect our proprietary rights. These may not be effective in preventing a misuse of our technology or in deterring others from developing similar technologies. We may be limited in our ability to acquire or enforce our intellectual property rights in some countries. Intellectual property Our products contain sophisticated software and computer systems that are supplied to us by third parties. These may not always be available to us. Our production of simulators often depends on receiving confidential or proprietary data on the functions, design and performance of a product or system that our simulators are intended to simulate. We may not be able to obtain this data on reasonable terms, or at all. Infringement claims could be brought against us or against our customers. We may not be successful in defending these claims and we may not be able to develop processes that do not infringe on the rights of third parties, or obtain licenses on terms that are commercially acceptable, if at all. Litigation related to our intellectual property rights could be lengthy and costly and could negatively affect our operations or financial results, whether or not we are successful in defending a claim. CAE owns certain patents and has filed applications in respect of additional patents. CAE enters into agreements containing non-disclosure and confidentiality clauses with third parties and has similar provisions in place with our employees to protect our proprietary information and trade secrets. CAE also has internal policies concerning both ethics and intellectual property which guide our employees in their dealings with CAE’s intellectual property and that of third parties. Given the lengthy delay in obtaining patents (during which some technology may evolve into newer generations), the required detailed patent application disclosure which may permit competitors to reverse-engineer an invention, and the cost of maintaining and defending patents, CAE believes that certain intellectual property is adequately protected by either maintaining it as a trade secret or selectively disclosing enough of it to forestall anyone else from subsequently claiming it as their own original innovation. CAE’s agreements with Industry Canada and IQ restrict, in some cases, CAE’s ability to license (other than to customers) or transfer ownership of intellectual property deve loped with the program’s support until all funding has been repaid or consent has been obtained. Given CAE’s many decades of success in the field of aviation simulation, CAE believes that the CAE brand and some of our trademarked products have value in the markets we address. Cycles The SP/M and TS/M segments sell to government customers such that there is no evident cycle to the intake of orders, but such order levels may vary significantly from quarter to quarter because of the irregular timing of government orders. The SP/C segment’s equipment sales to airlines are affected by the cycles of expansion and contraction of the entire commercial airline industry, as well as the availability of credit and general economic conditions. 11 The TS/C segment’s flight training services do experience an element of seasonality; in times of peak travel (holiday periods, etc.) airline and business jet pilots are often too busy flying aircraft to attend training sessions. TS/C is also affected by the longer wave cycles of the commercial airline industry, though not to the same degree as SP/C. The Mining segment is primarily tied to operational budgets of mining companies but can be subject to the cyclicality of the mining industry’s commodity prices, given its link to general economic conditions. Seasonality is not a major factor other than the normal budgeting cycles. Healthcare is subject to the irregular timing of government/military orders. Environmental Liabilities We use, generate, store, handle and dispose of hazardous materials at our operations, and used to at some of our discontinued or sold operations. Past operators at some of our sites also carried out these activities. New laws and regulations, stricter enforcement of existing laws and regulations, the discovery of previously unknown contamination, new clean-up requirements or claims on environmental indemnities we have given may result in us having to incur substantial costs. This could have a materially negative effect on our financial condition and results of operations. We have made provisions for claims we know about and remediation we expect will be required, but there is a risk that our provisions are not sufficient. In addition, our discontinued operations are largely uninsured against such claims, so an unexpectedly large environmental claim against a discontinued operation could reduce our profitability in the future. CAE believes our current operations are in compliance in all material respects with environmental laws and regulations. Environmental protection requirements do not have material financial or operational effects on CAE’s capital expenditures, earnings or competitive position. CAE operations include, and past operations and those of some past operators at some of CAE’s sites have included, the use, generation, storage, handling and disposal of hazardous materials which are subject to health and safety and environmental laws and regulations in the various countries in which CAE operates or has operated. Employees CAE strives to have practices in place that drive employee development and engagement through employee communications, processes such as Kaizen and its Annual Leadership Development Process (“ ALDP ”). The company invests in its employees through technical and leadership training, as well as developmental career moves. CAE employs approximately 7,686 employees; of these 1352 are unionized and covered by 30 different collective agreements all over the world. The Company maintains constructive relationships with its unions, and strives to achieve mutually beneficial relationships while maintaining cost competitiveness. CAE’s most significant collective agreement is with the Communications, Energy and Paperworks Union of Canada at its Montreal site covering 577 employees, with an expiry date of June 19, 2013. Both parties are working diligently to negotiate the renewal of the latter collective agreement to achieve a result that meets the needs of both the employees and CAE. Foreign Operations For the fiscal year ended March 31, 2013, sales to customers outside Canada accounted for nearly 90% of CAE’s revenue such that CAE is very dependent upon foreign sales and operations. CAE expects that sales outside Canada will continue to account for most of its revenue for the foreseeable future. CAE’s physical presence in countries such as the U.S., Germany, Australia, India, Singapore and the U.K. has enabled us to develop strong relationships and a good reputation with governments and other defence contractors who are important decision makers regarding defence contracts. As a result, CAE is subject to risks of doing business internationally, including: · Currency fluctuations; · Changes to regulatory requirements; · Changes to domestic and foreign government policies, including requirements to spend a portion of program funds locally and governmental industrial cooperation requirements; 12 · The complexity and necessity of using foreign representatives and consultants; · Imposition of tariffs or embargoes, export controls, including U.S., Canadian and foreign arms export controls, currency exchange controls and restrictions, and other trade restrictions affecting countries in which CAE sells our products or services; · The challenge of managing and operating an enterprise spread over various countries; · Compliance with a variety of foreign laws; and · General economic and geopolitical conditions, including international hostilities, inflation, trade relationships and military and political alliances. The impact of these factors is difficult to predict and any one or more of these factors could adversely affect CAE’s operations in the future. 3. DESCRIPTION OF THE BUSINESS SEGMENTS Simulation Products/Civil (“SP/C”) Designs, manufactures and supplies civil flight simulation training devices and visual systems We are the world leader in the provision of civil flight simulation equipment, including FFSs and a comprehensive suite of integrated training procedures trainers, flight training devices and web-based e-learning tools, using the same high-fidelity Level D software as the FFSs. We have designed and manufactured more civil FFSs for major and regional commercial airlines, third-party training centres and OEMs than any other company. We have developed a wealth of experience in developing first-to-market simulators for more than 35 new types of aircraft models, and in recent years we have been developing simulators for the Airbus A350 XWB, AVIC Medium-Sized Transport, Boeing 747-8, Mitsubishi Regional Jet(“ MRJ ”), ATR42-600 and ATR72-600, Bombardier CSeries, Global 5000/6000, Global 7000/8000 and Learjet 85, Embraer Phenom 100 and 300, Dassault Falcon 7X and the Commercial Aircraft Corporation of China, Ltd (“ COMAC ”) ARJ21 and C919. Leveraging our extensive worldwide network of spare parts and service teams, we also offer a full range of support and services. This includes emergency support, simulator updates and upgrades, maintenance services and simulator relocations. CAE builds civil simulators for all categories of aircraft including those built by Airbus, Boeing, Bombardier, Cessna, Dassault, Embraer, Gulfstream, Beechcraft and Raytheon. CAE also builds simulators for civil helicopters, including AgustaWestland, Bell Helicopter, Eurocopter and Sikorsky models. Since our inception, CAE has taken orders for and delivered more than 1,000 FFSs and training devices from approximately 125 commercial airlines, aircraft manufacturers and third-party training centres in approximately 50 countries. With over 65 years of experience in designing and manufacturing FFSs and other flight training devices, CAE has established long‑standing relationships with leading commercial airlines throughout the world. CAE plans to maintain a leadership position in civil simulation systems by anticipating future customer needs through both our own training experience and trusted relationships with equipment customers, commitment to innovation and technology, product quality, reliability and efficiency, and continuing efforts to lower costs and shorten delivery cycles. CAE continues to improve on its lead-time, cost, quality and reputation for performance through operational improvements and R&D programs. SP/C is focused on substantially reducing the costs associated with manufacturing simulation equipment intended both for sale to third parties as well as for installation in CAE’s own global network of training centres. CAE’s capabilities in simulation-based interactive learning, including our leading-edge CAE Simfinity
